Application by respondents in effect to change, to March 1, 1968, the date of commencement of their two years’ suspension from the practice of law. The order of this court, dated January 3, 1968 [29 A D 2d 652], which imposed the two years’ suspension, fixed the date for the commencement of the suspension as January 22, 1968. Since then, stays were successively granted by a Judge of the Court of Appeals and by a Justice of the Supreme Court of the United States, the last of which stays was vacated on February 21, 1968. Application granted. The two years’ suspension of respondents is herewith changed so as to commence as of March 1, 1968. Beldock, P. J., Christ, Brennan, Benjamin and Martuseello, JJ., concur.